Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed 12/14/2021 has been fully considered. Claims 1-7, 9 -10, 12-23, and 25 were amended. Claims 8, 11 and 24 are cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bluff” elastic band, and the anchors, elastic band along an armscye, detachable arm foil, a nadir of an arm opening must be shown or the feature(s) canceled from the claim(s).  It is noted that the elastic band is shown as a line, and not further dimensional representation of the band is provided. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the" in reference to a nadir.   There is insufficient antecedent basis for this limitation in the claim. An armscye has not yet been positively recited in the claim and therefore lacks antecedent basis. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sabin (US 5,873,131). The device of Sabin discloses,
A wearable arm airfoil comprising:

A front bluff elastic band (17) having ends connected at two anchors (15) with a first anchor (15, Figure 5) adapted to be located proximate to the wrist, and a second anchor (14) adapted located proximate to the shoulder;



a stretchable garment material (12) , the garment material adapted to be wrapping around the arm and over the band from wrist to shoulder (Figure 1) ; and

a body conformable stretchable bodice (11).



Claims 1-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod III et al. (US 2013/0198926). The device of Rod discloses,


A wearable arm airfoil comprising:

a front bluff elastic band  (230, 20) having ends connected at two anchors (seams at wrist)  with a first anchor adapted to be located proximate to the wrist (Figure 2),  and a second anchor (where 204 joins 230) adapted to be located proximate to the shoulder (Figure 2);



a stretchable garment material (204) , the garment material adapted for wrapping around the arm and over the band from wrist to shoulder (Figure 1) ; and

a body conformable stretchable bodice (11).

With respect to claim 2, wherein the garment material (204) is joined to the bodice by a flat elastic band (230) disposed along an armsyce (figure 2). 

With respect to claim 3, comprising: a shirt torso airfoil;
wherein the arm airfoil is joined to the torso airfoil  (404) at a seam, the seam is adapted to run along the humerus from proximately the shoulder to the elbow (at 430, 407), whereby a wearable arm and torso airfoil is formed.


With respect to claim 4, wherein the arm airfoil of the wearable arm and torso airfoil comprises:

wherein the garment material (204)  is joined to the bodice by a flat elastic band (230)disposed along  at least a portion of the an armsyce (Figure 2). 





With respect to claim 9, as best understood, wherein the arm airfoil of the wearable arm and torso airfoil comprises:

wherein the wearable arm airfoil is detachable from the bodice. The prior art is capable of being “detached” in as much as shown and disclosed by applicant. The prior art meets the structure as recited, and therefore would be capable of performing the function as claimed. See MPEP 2114. 

With respect to claim 10, as best understood, wherein the torso airfoil of the wearable arm and torso airfoil comprises:

wherein the wearable shirt torso airfoil is detachable from the bodice. The prior art is capable of being “detached” in as much as shown and disclosed by applicant. The prior art meets the structure as recited, and therefore would be capable of performing the function as claimed. See MPEP 2114. 




Allowable Subject Matter
Claim 5-7, 12-23, 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant argues that anchors are shown, 306 points to a vertical line but does not provide detail on a detachable anchor as claimed. 
Applicant argues that the device of Sabin does not disclose “ a front bluff edge”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,a front bluff edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s drawings do not show an elastic band having a “front bluff edge” nor is the limitation recited in the claim language. The claim requires “a front bluff elastic band”. Bluff has not been provided with a special definition and is interpreted by its plain and ordinary definition, “having a broad flattened front” (Merriam Webster Dictionary”. The device of Sabin teaches an elastic band, band is defined by Merriam Webster as “a thing flat strip” and would meet the limitation of an elastic bluff as currently presented. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732